Title: To Thomas Jefferson from Samuel Brown, 4 September 1798
From: Brown, Samuel
To: Jefferson, Thomas


          
            Dear Sir.
            Lexington Sept. 4th 1798—
          
          The letter you did me the honor of writing me, in March last, I intended to have answered long since; & to enable me to do so, the more to your satisfaction, I took the earliest opportunities of informing General Clarke & several other gentlemen, who had been the companions of his youthful campaigns, of the illiberal attack made on you, by the Attorney General of Maryland. I have defered replying to your friendly letter hetherto, from an expectation of collecting from different sources, a variety of statements & facts relative to the murder of Logans family. But as most of the Gentlemen to whom I wrote on the subject, reside in remote parts of the country, at a distance from post Roads, I am induced to attribute their silence to the want of safe modes of conveying their letters to Lexington. I am, however, happy, in having it in my power to transmit to you, an interesting letter, from your freind General Clarke, which, indeed, appears to me, to render further investigation quite unnecessary. The only point for which you contend (viz) that Logan is really the Author of the Speech ascribed to him, in your Notes on Virginia is now established beyond the possibility of contradiction. The incidents in General Clarkes narrative follow each other in a manner so simple & so natural as to afford, to every liberal & candid enquirer, the highest internal evidence of thier reality. To those who have the happiness of being acquainted with that truely great man, his statement will bring the fullest conviction. His memory is singularly accurate, his  veracity unquestionable. To such respectable authority I can suppose no one capable of objecting, except Mr Luther Martin. I have shewn General Clarkes letter to Major Morrison, the Supervisor of the Ohio District, who resided near Pittsburg, when the transactions respecting Logan occurred. He assures me that he knows most of them as stated in the letter to be true for they are within his own recollection. Colo. Paterson who likewise lived in that Country about that time mentioned to me a circumstance which appears worthy of notice. There were, then, in that, as in almost every other frontier, two parties—By the one Capt. Cresap was considered as a wanton Violator of Treaties as a man of a cruel & inhuman disposition; By the other he was esteem[ed] as an intrepid warrior & as a just avenger of savage barbarities. You probably became first acquainted with his character at Williamsburg the seat of Government; General Clarke joined him in the War Path. This circumstance will, perhaps, in some measure, account for the very different sentiments, which two Gentlemen so perfectly capable of appreciating Cresaps character, may have entertained respecting it—
          Should you judge it adviseable, at the present time, I could easily obtain from General Clarke the substance of his narrative & have it published here as—an answer to spontaneous enquiries of my own. It can be done without your appearing at all in the business. This however I shall not attempt to do without your permission; yet I wish that Genl Clarkes statement could be made public in some shape or other, as it would doubly mortify Mr Martin to have his assertions refuted without receiving a reply from you whom he has so assiduously laboured to draw forth into the field of controversy. I can assure that your friends in this quarter are highly gratified at the silent contempt with which you have treated that redoutable Hero of Federalism—And it is with heartfelt pleasure that I further assure you, that nothing which old Tories, Aristocrats & governmental Sycophants can say against you, will in any degree, diminish the confidence, which the good Citizens of this state repose in your abilities & patriotism. Never was a State more unanimous in execrating the measures supported by your Enemies who, I trust, will soon prove themselves to be, what I have long thot. them, the enemies of Liberty & thier Country. The Resolutions which I take the freedom of enclosing will shew you what we think of Federal measures. Attempts will, no doubt, be made, may indeed, have already been made, to lessen the weight of our proceedings by representing our meetings as disorderly & factious. But it is most certain that greater order & decorum never were observed at any public Meetings than at those which have been held in Kentucky. I fondly hope that our Legislature will soon be called & that the constituted authorities will give such solemnity  to the voice of the people, as will arrest the attention of our infatuated Rulers. Republicans ought not to despair. The Irish are fighting for us. The French can never be conquered & Woe be to those who foolishly mistake the convulsive struggles of expiring Despotism, in England, for a Renovation of healthful Spirits & national Vigor.
          I am happy to learn that Co[lo.] Monroe will be returned for your District. His virtues have been often tried & his Book which has been much read in this Country, has made him a great favorite with Kentucky Republicans.
          I believe no change will take place in the Representation of this State. I wish our Bard could be detained in this “fertile Land planting or corn or hay.” He came to Lexington a few Evenings ago & the young men assembled in considerable numbers for the purpose of singing to him his own Poem, the Aliens, by way of Serenade. Whilst they were tuning their instruments & distributing thier parts, he unfortunately stole out of town—for Modesty always accompanies poetic Genius—It is still however intended to pay him that compliment to which his singular performance entitles him—
          With sincerest wishes for your welfare & with sentiments of the most perfect esteem I have Sir The honor To be Yo. Mo Obt
          
            Sam Brown
          
        